Citation Nr: 0605862	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-06 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the reduction in rating from 60 percent to 20 
percent for a seizure disorder, effective November 1, 2001, 
was proper.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967 and from June 1968 to December 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from August 2001 and November 2001 
decisions rendered by the Manchester, New Hampshire Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the August 2001 decision, the RO reduced the evaluation for 
the veteran's service-connected seizure disorder from 60 to 
20 percent effective 11.  In the November 2001 decision, the 
RO denied an evaluation in excess of 20 percent for the 
service-connected seizure disorder.  

In May 2004, the Board remanded the matter to the RO for 
additional development.  In October 2005, upon substantial 
completion of the requested development, the RO issued a 
Supplemental Statement Of the Case in which it continued the 
denial of the veteran's claim.  


FINDINGS OF FACT

1.  The reduction in the evaluation of the veteran's service-
connected seizure disorder, from 60 percent to 20 percent was 
predicated on evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations.  

2.  The RO's decision to reduce the veteran's evaluation for 
seizure disorder from 60 percent to 20 percent was supported 
by evidence contained in the record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations.  

3.  The competent medical evidence does not reflect that the 
veteran experienced at least 1 major seizure in a 6 month 
period, or 2 major seizures in a 1 year period, or 5 to 8 
minor seizures weekly.  
CONCLUSIONS OF LAW

1.  The reduction in the evaluation of the veteran's service-
connected seizure disorder, from 60 percent to 20 percent was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.121, 4.124a, 
Diagnostic Code 8910 (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for seizure disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.124(a), 
Diagnostic Code 8910 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA, by 
way of letters sent to the veteran in April 2001, November 
2003, May 2004 and November 2004, the RO advised the 
appellant of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the appellant was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the appellant.  Finally, these letters advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

In addition, it appears that all necessary development has 
been completed.  The veteran's VA outpatient treatment 
records are associated with the claims file.  Moreover, as 
discussed below, the veteran was afforded a VA examination in 
May 2004.  Furthermore private hospital records have been 
associated with the claims file.  Pursuant to the Board's 
remand in May 2004, the RO afforded the veteran additional 
opportunities to submit additional private treatment records 
or authorize VA to obtain the records on his behalf.  It 
appears, however, that the veteran did not respond to the 
RO's requests.  Due to the veteran's failure to respond to 
the RO's requests, the Board finds that VA owes no further 
duty to assist the veteran in obtaining the private treatment 
records.  

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Propriety of the Rating Reduction

Factual Background

Service connection for epilepsy was granted by a July 1975 
rating decision.  An initial 10 percent disability evaluation 
was assigned.  By way of an April 1993 rating decision, a 40 
percent evaluation was assigned for the service-connected 
seizure disorder.  The rating was later reduced to 10 
percent, effective since July 1, 1996.  

In April 1998, the veteran requested an increased rating for 
the seizure disorder.  A private hospital report noted that 
the veteran had one major seizure in February of that year.  
In an October 1998 decision, the RO granted a 60 percent 
rating for the seizure disorder.  The disability evaluation 
was made effective February 19, 1998.  The veteran was 
advised at that time that an examination would be scheduled 
at a future date because his disability might be subject to 
improvement.  

In April 1999, the veteran was admitted to the Columbia 
Portsmouth Regional Hospital (CPRH) following a stroke.  Due 
to complications, he was transferred to the Northeast 
Rehabilitation Hospital (NRH) for further rehabilitation.  
Prior to the transfer, it was noted that the veteran was on 
Depakote, 1000 milligrams, twice daily, for epilepsy.  

Records from NRH show that he remained at the facility for 
about 3 weeks receiving treatment for a cerebrovascular 
accident with dysphagia and ataxia.  The records do not show 
that the veteran experienced any seizures during that time.

The veteran underwent a VA examination in October 1999.  At 
such time, the examiner reviewed the veteran's claims folder.  
The veteran reported a history of seizures since 1966.  The 
seizures were grand mal type and occasionally an absence 
seizure.  His last grand mal seizures were in February of 
1998 and 1999.  Following a physical examination, the 
diagnosis was grand mal seizures with occasional absence 
seizures.  

In a November 1999 rating decision, the RO continued the 
evaluation of the service-connected seizure disorder at 60 
percent.  

In December 2000, the veteran underwent a VA examination for 
purposes of reviewing whether the service-connected seizure 
disorder had undergone any improvement.  The examiner 
reviewed the veteran's claims file.  At such time, the 
veteran remained on Depakote, 1000 milligrams, twice daily 
for control of epilepsy.  His blood level was checked every 
three months.  By history, the veteran's last grand mal 
seizure was in February 1999.  He reported a prior grand mal 
seizure in December 1998.  There was no narcolepsy.  The 
examiner noted that while the veteran was unemployed, the 
seizure disorder did not interfere with his daily activities.  

Treatment records from CPRH for the period from March 1998 to 
March 2001 are of record.  They reflect that he was treated 
in December 1999 for a petit mal seizure.  The veteran 
reported that the seizure lasted approximately 30 seconds and 
did not result in unconsciousness.  The pertinent discharge 
diagnosis was atypical petit mal versus supratentorial 
atypical seizure.  

In a May 2001 letter, the RO proposed reducing the veteran's 
disability evaluation from 60 percent to 20 percent.  A copy 
of the proposed rating action was enclosed.  He was provided 
a period of 60 days to submit additional evidence to show 
that the reduction should not be made.  He was further 
advised that he could request a hearing in order to present 
additional argument or evidence in support of the claim.  The 
veteran did not respond to the RO's letter.  

In an August 2001 decision, the RO reduced the evaluation for 
the service-connected epilepsy from 60 to 20 percent.  

Analysis

For VA to reduce certain service-connected disability ratings 
which have continued for 5 years or more at the same level, 
the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied.  38 C.F.R. § 3.344(c) (2005).  However, for 
disability ratings in effect for less than 5 years, as in the 
present case, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not applicable.  

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  
Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work (see 38 C.F.R. §§ 4.2, 4.10).  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that the 
preponderance of the evidence weighs against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

In this case, the RO proposed, in April 2001, to reduce the 
schedular rating for the veteran's epilepsy from 60 percent 
to 20 percent.  All proper notification procedures were 
followed, and a notice was sent to the veteran's address of 
record.  The veteran did not respond to the letter.  In 
August 2001, the RO reviewed the evidence of records and 
reduced the disability evaluation for the veteran's epilepsy 
from 60 percent to 20 percent, to take effect on November 1, 
2001.  The veteran was notified of this reduction by letter 
dated August 16, 2001.  In this case, then, the RO applied 
the regulations regarding the procedure for reductions in 
ratings properly.  The question that remains is whether the 
evidence on which the reduction was based supported the 
reduction.  

At the time of the rating reduction, the veteran's service-
connected seizure disorder was rated pursuant to 38 C.F.R. 
§ 4.124, Diagnostic Code 8910, pertaining to grand mal 
epilepsy.  

891
0
Epilepsy, grand mal.

Rate under the general rating formula for major 
seizures.
891
1
Epilepsy, petit mal.

Rate under the general rating formula for minor 
seizures.

Note (1): A major seizure is characterized by the 
generalized tonic-clonic convulsion with 
unconsciousness.

Note (2): A minor seizure consists of a brief 
interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or head (myoclonic 
type) or sudden loss of postural control (akinetic 
type).

General Rating Formula for Major and Minor Epileptic 
Seizures:
Rating
Averaging at least 1 major seizure per month over the 
last year
100
Averaging at least 1 major seizure in 3 months over 
the last year; or more than 10 minor seizures weekly
80
Averaging at least 1 major seizure in 4 months over 
the last year; or 9-10 minor seizures per week
60
At least 1 major seizure in the last 6 months or 2 in 
the last year; or averaging at least 5 to 8 minor 
seizures weekly
40
At least 1 major seizure in the last 2 years; or at 
least 2 minor seizures in the last 6 months
20
A confirmed diagnosis of epilepsy with a history of 
seizures 
10
Note (1): When continuous medication is shown necessary for 
the control of epilepsy, the minimum evaluation will be 10 
percent. This rating will not be combined with any other 
rating for epilepsy.
Note (2): In the presence of major and minor seizures, rate 
the predominating type.
Note (3): There will be no distinction between diurnal and 
nocturnal major seizures.
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2005).

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2005).  

Applying the foregoing to the facts of this case, the Board 
finds that the reduction in the veteran's disability 
evaluation from 60 to 20 percent was proper.  At the time of 
the rating reduction, the competent medical evidence showed 
that the veteran's seizure disorder was controlled by 
medication.  The evidence did not show that the veteran had 
one major seizure in the last 6 months or two major seizures 
in the last year.  Moreover, the VA examiner in December 2000 
noted that the disability did not interfere with the 
veteran's daily activities.  As such, the evidence shows 
improvement in the epilepsy condition.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against restoring the 60 percent evaluation for 
epilepsy and that the rating reduction was warranted.  

Increased Rating for Epilepsy

Factual Background

Turning to the question of the current evaluation for 
epilepsy, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The rating criteria for epilepsy are set forth above.  

The record reflects that in June 2002, the veteran was 
treated in the emergency room of the Wentworth Douglas 
Hospital.  Discharge instructions noted a diagnosis of 
breakthrough seizure, subtheraputic Tegretol level.  In 
December 2002, the veteran was again treated in the emergency 
room of that facility for seizure disorder, diabetes, history 
of cerebrovascular accident, and history of hypertension.  

VA outpatient treatment records from May 2001 to June 2003 do 
not document treatment for any major or minor epileptic 
seizures.  A November 2002 VA seizure clinic note indicated 
that the veteran had one seizure since 1999.  

In March 2003, the veteran reported that he had a grand mal 
seizure and was taken to the hospital by ambulance.  In a May 
2003 VA seizure clinic note the veteran reported that he had 
4 seizures since his last appointment in March 2003.  The 
veteran's Depakote level was increased to 1500 milligrams 
twice a day.  EEG testing was performed in May 2003.  The 
veteran reported four seizures over the past year reportedly 
involving an aura of agitation followed by a period of loss 
of consciousness.  No seizure activity was seen upon EEG 
testing.  The examiner noted that the veteran needed to be 
compliant with his prescribed medicines and monitor his blood 
sugar.  

The veteran underwent a VA examination in May 2004.  At such 
time, the veteran reported no seizure activity since June 
2002.  The examiner noted, however, that his records showed 
seizure activity in March 2003.  Following a neurologic 
examination, the examiner noted that the veteran had a long 
history of epilepsy, consisting largely of generalized tonic-
clonic seizures.  There were none, however, since March 2003.  
The examiner noted that the seizure disorder was currently 
controlled by two anticonvulsants, valproic acid and 
carbamazepine.  

Upon review of the evidence of record, the Board finds that 
the criteria for a rating in excess of 20 percent have not 
been met.  In this respect, presently, the seizure disorder 
is under control and is not shown to result in at least 1 
major seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly.  While there 
was an increase in seizure activity in early 2003, the Board 
is unable to determine, due to lack of competent medical 
evidence, whether such were major or minor seizures.  
However, when requested, the veteran failed to sign and 
return to VA medical releases allowing VA to obtain private 
medical records which may have supported his claim. 

Nevertheless, the Board's primary focus is upon the current 
severity of the disability, and it is evident, when reviewing 
the totality of the circumstances, that the veteran's current 
seizure disorder is controlled by anticonvulsant medication, 
and does not result in recent recurrent major or minor 
seizures.  

For the reasons set out above, the preponderance of the 
evidence is against the claim for an increased rating for 
epilepsy.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim for an increased rating must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  




ORDER

Restoration of a 60 percent rating for a seizure disorder is 
denied.  

An evaluation in excess of 20 percent for a seizure disorder 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


